DETAILED ACTION
1.	This office action is for the examination of reissue application 15/950,950 filed on April 11, 2018 of U.S. Patent No. 9,313,510 (hereinafter “the '510 patent”), responsive to amendments filed on November 19, 2020 in response to Non-Final Office mailed on August 25, 2020.
Claims 1-22 were originally pending.  In the amendments filed on August 15, 2019, claims 15-22 were amended and new claims 23-34 were added.  In the amendments filed on July 17, 2020, claims 1, 8, 15-16, 19, 23-24, 26-31, and 33-34 have been amended and claims 6-7, 13-14, 20-21, and 25 have been cancelled.  In the amendments filed on November 19, 2020, claims 1, 8, 15, 23, and 34 have been amended.  Claims 1-5, 8-12, 15-19, 22-24, and 26-34 are pending.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘510 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendments
Rejection of Claims 15-34 under 35 U.S.C. 112
5.	Independent claims 1, 8, and 15, have been amended to overcome the rejection of claims 1-5, 8-12, 15-19, and 22 under 35 USC 112, 2nd paragraph.  Corresponding rejection is withdrawn.

Prior Art based Rejections
6.	Independent claims 23 and 34 have been amended to recite the limitation “wherein the file contains at least one encoded section encoded at the first bitrate and at least one encoded section encoded at the second bitrate.”  Prior art based rejections of these claims and their dependent claims are withdrawn.  

Claim Objections
7.	37 CFR 1.173 (d) states:
Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added. 

Claim amendments are objected to because Applicant has used double brackets to indicate matter to be omitted.  Appropriate correction is required.

8.	37 CFR 1.173 (g) states:
g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

Claim amendments are objected to because amendments were not made relative to the patent claims which were in effect as of the date of filing of the reissue application.  For example, the limitation of the patented claims 1 “at a same time as the corresponding replaceable section would have been streamed had the corresponding replaceable section not been replaced” in square brackets is missing in the amended claim 1.  Appropriate correction is required.


Allowable Subject Matter
9.	Claims 1-5, 8-12, 15-19, 22-24, and 26-34 are allowed over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest encoding the same video at two different rates, one higher than the other, in sections and constructing a file containing selected video sections encoded at the higher bit rate and video sections encoded at the lower rate that correspond to and replaces the 
	
10.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
11.	This application is in condition for allowance except for the claim objection discussed above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992